MEMORANDUM **
Jacob Otis Seals, a California state prisoner, appeals pro se the district court’s *448dismissal of Ms 28 U.S.C. § 2254 petition as untimely under 28 U.S.C. § 2244(d). We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo the district court’s dismissal of Seals’ habeas petition, see Miles v. Prunty, 187 F.3d 1104, 1105 (9th Cir.1999), and we affirm.
Seals contends that his § 2254 petition was timely filed because the Antiterrorism and Effective Death Penalty Act’s (ADE-PA) one-year limitation period was tolled during the pendency of several preceding state habeas petitions. This contention is unpersuasive. Even according Seals the benefit of tollmg during the pendency of each of his state petitions filed withm the one-year limitations period, his § 2254 petition was still untimely.
The AEDPA’s limitation period began to run when Seals’ state conviction became final on May 14, 1996. See 28 U.S.C. § 2244(d)(1)(A); Bowen v. Roe, 188 F.3d 1157, 1158-59 (9th Cir.1999). The AEDPA limitations period was tolled during the pendency of his properly filed applications for state post-conviction relief. 28 U.S.C. § 2244(d)(2); Nino v. Galaza, 183 F.3d 1003, 1006 (9th Cir.1999). Accordingly, the limitation period was tolled during the pendency of Seals’ petitions, the first of which was filed on August 19, 1996,1 and the last of which was demed on June 19, 1997. Between June 19, 1997 and the expiration of the AEDPA limitations period on December 16, 1997, Seals failed to file any habeas petitions with either the state or federal courts. Seals filed three more state petitions in the California Superior Court before fifing his first § 2254 petition on March 5, 1999. The district court therefore properly denied this federal petition as untimely.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *448courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. See Anthony v. Cambra, 236 F.3d 568, 575 (9th Cir.2000), cert. denied, 533 U.S. 941, 121 S.Ct. 2576, 150 L.Ed.2d 739 (2001) (holding that prison "mailbox rule” applies to state as well as federal habeas petitions).